          Case 20-30967 Document 762 Filed in TXSB on 09/21/20 Page 1 of 3
          Case 20-30967 Document 663-5 Filed in TXSB on 08/26/20 Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS                                                     ENTERED
                                     HOUSTON DIVISION                                                              09/21/2020

IN RE:                                                 §
                                                       §
WATSON GRINDING                                        §
AND MANUFACTURING CO., INC.,                           §        Case No.: 20-30967-Hl-11
                                                       §
          DEBTOR,                                      §
                                                       §        (Chapter 11)

                 ORDER APPROVING THE TRUSTEE'S MOTION TO
         (I) SELL REAL ESTATE FREE AND CLEAR OF ALL LIENS, CLAIMS,
      ENCUMBRANCES, AND INTERESTS, AND (II) EMPLOY AND COMPENSATE
               MARK THOMAS AUCTIONEERS, INC. AS AUCTIONEER
                           (Relates to Docket No. 663 )

          The Court has considered the Trustee's Motion to (I) Sell Real Estate Free and Clear of

All Liens, Claims, Encumbrances, and Interests, and (II) Employ Mark Thomas Auctioneers, Inc.

as Auctioneer (the "Motion"). 1 After consideration of the Motion, the Court finds that under the

circumstances expedited consideration of the Motion is proper, that notice of the Motion is proper,

that the Motion is well-founded, that the retention of Mark Thomas Auctioneers, Inc. is in the best

interest of the Estate, and that the proposed sale of the Real Property is in the best interest of the

Estate and is proper pursuant to sections 363(b)(l) and (f) of the Bankruptcy Code. It is therefore:

          ORDERED, that the Trustee is authorized to conduct an auction(s), as described in the

Motion, in order to sell the Real Property free and clear of all liens, claims, charges, encumbrances,

and interests pursuant to sections 363(b) and (f) of the Bankruptcy Code with all valid and properly

perfected pre-petition liens attaching to the Auction Proceeds to the same extent and validity and

in the same order of priority as the liens encumbered the Real Property prior to the Petition Date;

it is further



1
    All capitalized terms unless otherwise defined herein shall have the meaning ascribed to them in the Motion.


3080665
Case 20-30967 Document 762 Filed in TXSB on 09/21/20 Page 2 of 3
    Case 20-30967 Document 762 Filed in TXSB on 09/21/20 Page 3 of 3




Signed: September
        October 17,21, 2020
                    2018

                                         ____________________________________
                                                       Marvin Isgur
                                             United States Bankruptcy Judge
